DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over EBIHARA (Pub. No.: US 2015/0028963A1) above, and further in view of ELLA (Pub. No.: US 2020/0036401A1).






With respect to claim 1:
EBIHARA discloses a transmit/receive module comprising a plurality of duplexers (fig. 6, item 20, 22, 24 represents duplexers as in parag. 0023), each of the plurality of duplexers being configured to operate in different frequency bands (parag. 0026) and comprising a transmit filter and a receive filter (fig.6, items 20a and 20b represents Tx filter and Rx filter as in parag. 0025); a power amplifier configured to amplify a signal having a frequency in a pass band of one of the transmit filters of the plurality of duplexers (fig.6, item 26a represents power amplifier as in parag. 0025), and to output an amplified signal (fig.6 shows power amplifier that output amplified signal); and a sending transmission line that is connected to the plurality of transmit filters, the amplified signal output from the power amplifier being transmitted through the sending transmission line (fig.6, item Tx 20 is a sending transmission line that connect power amplifier 26a to output amplified signal to filter 20a).
EBIHARA does not explicitly disclose wherein the sending transmission line is connected between the plurality of transmit filters and the power amplifier.
ELLA discloses sending transmission line connected between the plurality of transmit filters and the power amplifier (fig. 5A with transmission line between amplifier 564 and plurality of filters 573). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of ELLI into the teaching of EBIHARA in order to efficiently support carrier aggregation by the wireless device.


With respect to claim 2:
ELLA discloses the transmit/receive module wherein the sending transmission line comprises a common portion connected to the power amplifier and a plurality of individual portions, each of the plurality of individual portions being connected to a different one of the transmit filters, the plurality of individual portions connecting to the common portion at a branching point; and an impedance of the plurality of transmit filters as seen from the common portion is the same as a characteristic impedance of the sending transmission line, an impedance of each transmit filter as seen from the - 67 -branching point, for frequencies of the pass band of the transmit filter, is the same as the characteristic impedance of the sending transmission line, and an impedance of each transmit filter as seen from the branching point, for frequencies of the pass band of another transmit filter, is three times or more than the characteristic impedance of the sending transmission line (parag. 0063, fig. 5A).
With respect to claims 3, 4, 5:
EBIHARA discloses the transmit/receive module according to Claim 1, wherein an input impedance of a first transmit filter, for frequencies in the pass band of the first transmit filter, is greater than a characteristic impedance of the sending transmission line and less than or equal to 1.2 times the characteristic impedance of the sending transmission line (parag. 0003-0005).
With respect to claim 6:
ELLA discloses the transmit/receive module according to Claim 5, wherein the sending transmission line comprises a common portion connected to the power amplifier and a plurality of individual portions, each of the plurality of individual portions being connected to a different one of the transmit filters, the plurality of individual portions connecting to the common portion at a branching point, the transmit/receive module further comprising: a shunt inductor connected to the common portion (parag. 0099 and fig. 6).
With respect to claims 9, 10, 11:
EBIHARA discloses the transmit/receive module further comprising: a low pass filter in the sending transmission line at a position where a signal input into the plurality of transmit filters is transmitted, wherein a cutoff frequency of the low pass filter is greater than the highest frequency of the pass bands of the plurality of transmit filters (parag. 0049).
With respect to claims 12, 13, 14:
EBIHARA discloses the transmit/receive module further comprising a low-noise amplifier configured to amplify a signal passed by any of the receive filters of the plurality of duplexers, and to output an amplified signal (fig. 1, item 26b represents LNA that amplified signal that is passed by filter 20b).

Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over EBIHARA (Pub. No.: US 2015/0028963A1), ELLA (Pub. No.: US 2020/0036401A1) as applied to claim 1 above, and further in view of Lam (Pub. No.: US 2017/0099608A1).
With respect to claims 15, 17:
The rejection of claim 1 is incorporated; EBIHARA  and ELLA do not explicitly disclose The transmit/receive module further comprising: a mounting substrate on which the plurality of duplexers and the power amplifier are mounted, the sending transmission line being disposed in or on the mounting substrate; and a receiving transmission line disposed in or on the mounting substrate, signals having passed through the receive filters of - 71 -the plurality of duplexers being transmitted through the receiving transmission line, wherein, when the mounting substrate is seen in a plan view, the sending transmission line and the receiving transmission line do not intersect with each other.
	Lam discloses transmit/receive module with mounting substrate and the above limitations (parag. 0013).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lam into the teaching of EBIHARA in view of ELLA in order to increases the efficiency of transmitting signals and/or that reduces the noise figure for received signals, thereby improving performance of the wireless device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over EBIHARA (Pub. No.: US 2015/0028963A1), ELLA (Pub. No.: US 2020/0036401A1) as applied to claim 1 above, and further in view of Lam (Pub. No.: US 2017/0099608A1).
With respect to claim 16:
The rejection of claim 1 is incorporated; EBIHARA and ELLA do not explicitly disclose the transmit/receive module further comprising: a mounting substrate on which the plurality of duplexers and the power amplifier are mounted, the sending transmission line being disposed in or on the mounting substrate; and a receiving transmission line disposed in or on the mounting substrate, signals having passed through the receive filters of the plurality of duplexers being transmitted through the receiving transmission line, wherein, when the mounting substrate is seen in a plan view, the sending transmission line and the receiving transmission line do not intersect with each other.
	Lam discloses transmit/receive module with mounting substrate and the above limitations (parag. 0013).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lam into the teaching of EBIHARA in view of ELLA in order to increases the efficiency of transmitting signals and/or that reduces the noise figure for received signals, thereby improving performance of the wireless device.

Allowable Subject Matter
Claims 7-8, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649